DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	Claims 1-3 are examined in this office action.
Claim Objections
Claim 1 is objected to because of the following informalities: “a laser beam irradiated by the laser beam irradiation tool” is grammatically incorrect as it makes it appear that the beam is exposed to radiation or illuminated by the laser beam irradiation tool.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the first curved section path and the second curved section path reduce a decrease in a movement speed of the laser beam irradiation tool” in lines 19-21. It is not clear what is meant by “reduce a decrease in a movement speed”. There is no previous statement of a decrease in a movement speed to be reduced. Further, it is not clear how this reduction in the decrease of the movement speed is carried out by the curved section paths nor how this limitation relates to the other limitations in the claim. Claims 2-3 are also rejected as they depend from claim 1 and do not solve the above issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351913 A1 of Sun in view of US 2017/0129185 A1 of Buller.
As to claim 1, Sun discloses a method of forming a porous layer on the surface of an implant for in vivo insertion (Sun, claim 1), meeting the claim limitation of forming a porous coating layer on a surface of an implant for implantation in a living body. Sun discloses forming a base layer integrated into a matrix material surface of the implant (Sun, claim 1) and Sun discloses where the implant is made of only titanium, a titanium alloy or a chromium-cobalt alloy (Sun, paragraph [0008]), thereby meeting the limitation of providing an implant base body made of a material including a metal component. Sun discloses where the rapid prototyping technology used in forming a porous coating layer includes selective laser sintering, direct metal laser sintering, and direct metal deposition (Sun paragraph [0098]), meeting the limitation of sintering metal powder on a surface of the implant base body. 
Sun discloses where a laser beam is radiated into the matrix material surface to locally form a molten paste, a metal powder uniform in size is sprayed over the molten paste, and  molten paste forming step and the first metal powder spraying step are carried out along a predetermined path to form a wall having a predetermined pattern/thickness/width (Sun, claim 1), meeting the limitation of moving a laser beam irradiation tool along a predetermined path and spraying metal powder along the predetermined path on the surface of the implant base body to thereby form a porous coating layer. 
However, Sun does not disclose where the predetermined movement path includes a semicircular first curved section path and a semicircular second curved section path with an inflection point present between the two paths.
Buller relates to the same field of endeavor of three-dimensional printing methods (Buller, abstract). Buller teaches that the path of the energy beam may comprise a raster, a vector, or any combination thereof (Buller, paragraph [0155]). Buller teaches an energy beam path comprising a curved sub-pattern where this sub-pattern includes first and second curved section paths with an inflection point between the paths (Buller, paragraph [0155]; see also Fig 16 the key portion of which is reproduced below with annotations where 1621 is the path of the energy beam and 1622 is a blow up of the path of the energy beam showing the curved sub-path).

    PNG
    media_image1.png
    614
    595
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute first and second curved section paths with an inflection point between the paths as taught by Buller into the method of forming a porous layer using rapid prototyping disclosed by Sun, thereby combining prior art elements according to known methods to yield predictable results as the elements, the curved section paths with an inflection point between for an energy beam in rapid prototyping, is known in the art, one of ordinary skill could have combined the elements as claimed by known methods as Sun discloses using a predetermined path for the laser beam in rapid prototyping and Buller discloses known paths for energy beams in rapid prototyping and as a known path for a laser is merely being substituted into a method calling for a predetermined path for a laser, the results of this combination with the laser beam path in Sun would have been predictable to one of ordinary skill, see MPEP § 2143(I)(A). 

It is not clear what is meant by “reduce a decrease in a movement speed of the laser beam irradiation tool”, see 112(b) rejection above. Neither Sun nor Buller discloses where the first curved section path and the second curved section path reduce a decrease in a movement speed of the laser beam irradiation tool to reduce a difference in energy yield per unit area of the surface, which is due to a laser beam irradiated by the laser beam irradiation tool, so that a decrease in a porosity of the porous coating layer formed on the surface of the implant base body is prevented. 
However, for the purposes of applying prior art, it is noted that the combination of Sun and Buller discloses the method of forming a porous coating layer where there is a change in the movement path from the first curved section path to the second curved section path. As the combination of Sun and Buller disclose this same method of forming the porous coating layer, a person of ordinary skill would expect the same curved section paths to produce the same result of reducing a decrease in the movement speed of the laser beam irradiation tool and thereby prevent a decrease the porosity of the porous coating layer formed on the surface of the implant. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (emphasis added), see MPEP § 2112.01(I).

As to claim 2, Buller discloses where the first curved section path and the second curved section path are symmetrical with respect to the inflection point (Buller, Fig. 16 reproduced in detail with annotations above). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0351913 A1 of Sun and US 2017/0129185 A1 of Buller as applied to claim 1 above, and further in view of "Domain decomposition and space filling curves in toolpath planning and generation.” of Bertoldi.
As to claim 3, while Sun and Buller disclose a predetermined movement path (Sun, claim 1; Buller, Fig 16), neither explicitly discloses where the predetermined movement path is provided to be a mirror image of a movement path for a subsequent row with respect to a virtual boundary line therebetween.
Bertoldi relates to the same field of endeavor of rapid prototyping (Bertoldi, abstract). Bertoldi teaches about toolpath planning which are the collection of operations performed to provide the Rapid Prototyping hardware with the set of building commands (Bertoldi, pg. 267, first paragraph of Overview section). Bertoldi teaches using space filling curves such as Hilbert curves for the deposition toolpath (Bertoldi, pg. 272-273, Fractal Space Filling Curves Section; see also Figure 3 reproduced below with annotation showing that these curves have a mirror image with respect to a virtual boundary line). Bertoldi teaches that when the head deposits long straight lines, the bonding quality between two contiguous roads can be poor or non-existent (Bertoldi, pg. 273, Fractal Space Filling Curves Section, first paragraph under Figure 3). Bertoldi teaches that the fractal approach such as using Hilbert curves reduces the length of movements of the head and in this way the void contents can be lowered and the bonding quality can be improved (Bertoldi, pg. 273, Fractal Space Filling Curves Section, first paragraph under Figure 3).

    PNG
    media_image2.png
    312
    596
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a Hilbert curve as taught by Bertoldi to the predetermined path for the laser disclosed by the combination of Sun and Buller, thereby reducing the length of movements of the head and in this way the void contents can be lowered and the bonding quality can be improved (Bertoldi, pg. 273, Fractal Space Filling Curves Section, first paragraph under Figure 3). 
As Buller discloses a curved sub-pattern (Buller, Fig 16 reproduced and annotated above), it would be obvious to incorporate this sub-pattern into the Hilbert curve disclosed by Bertoldi as this is merely combining prior art elements according to known methods to yield predictable results as the elements, the curved section paths with an inflection point between for an energy beam in rapid prototyping and Hilbert curves, are known in the art, one of ordinary skill could have combined the elements as claimed by known methods as Buller discloses using a predetermined path for the laser beam in rapid prototyping, Buller discloses continuous paths (Buller, Fig. 16) and Bertoldi discloses known paths for deposition in rapid prototyping, and as a known path for a laser is merely being substituted into a method calling for a predetermined path for a laser, the results of this combination with the laser beam path in Buller would have been predictable to one of ordinary skill, see MPEP § 2143(I)(A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua S Carpenter whose telephone number is (571)272-2724. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA S CARPENTER/Examiner, Art Unit 1733                                                                                                                                                                                                        

/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733